Title: To Thomas Jefferson from Elbridge Gerry, 9 August 1802
From: Gerry, Elbridge
To: Jefferson, Thomas


          
            My Dear Sir
            Cambridge 9th August 1802
          
          Being apprized, by the gazettes, that Major Warren is appointed Collector, in the room of my brother S M Gerry, I cannot conceal from you, the high sensations of pleasure & pain, which have been the result, in my mind, of this event; & at the same time the conviction, that you have considered it as an indispensable measure.
          Major Warren is a very worthy character, & a branch of a family with which I have long been in the habits of the most intimate friendship. General Warren & his sons have high claims on the gratitude of their country, have for this reason, for a number of years, been persecuted by faction, & are justly entitled to the rewards of their services & sufferings. the promotion therefore of Major Warren, abstractedly considered, was very grateful to my feelings. but the affliction was inexpressible, which resulted from a veiw of Mr Gerry’s case. inured to adversity, I should certainly have suffered in silence, the pains of fraternal sympathy, the jeers of implacable & triumphant enemies, & pecuniary losses which will fall heavy on my numerous young family, rather than to have imparted to any friend, my inevitable grief; had I not been informed from undoubted authority, that altho Major Warren earnestly wishes to accept the proffer’d honor, he cannot do it without a sacrifice of property to the smallness of the emolument, an exchange of his most intimate friends for new connections, & an abandonment of his important & increasing political influence in the county of Plymouth: & that for these & other reasons, he will be obliged to decline the appointment. thus circumstanced, I am impelled by a sense of indispensable duty, to present, to your veiw the case of that depressed, honest, but unfortunate officer Mr G.; to enquire, whether in case Major Warren declines, a new nomination may not be prevented by the fulfillment, on the part of my brother, of certain stipulations, & what these are? & to assure you that nothing in my power shall be wanting, to aid him, in being reinstated in the favor of an administration; to the support of which, I am urged by every consideration of a public & private nature.
          On the 7th & 14th of December last, I wrote to Judge Lincoln, & communicating fully to him, my ideas of this affair, requested him to impart them to the Secretary of the Treasury. I have never received an answer to either of those letters, or any information on the subject; except from Doctor Eustis, to whom they were enclosed; who, several weeks after his return from Congress, stated to me that the letters were received, & gave me too much reason to beleive, that his own conduct on the occasion was by no means friendly. this is an enigma, which I should be very glad to have explained.
          Permit me, dear Sir to communicate the purport of the letters referred to. . . . after premising, that during the revolutionary war, Mr Gerry had lost all his property, by the capture of seven or eight vessels in which he was concerned, & that after the war he had purchased some fishing vessels, mortgaged his estate for the payment of them, & being unsuccessful, was obliged to sell them & apply the proceeds to the payment of his debts; which left him in arrears about 14, or 1500 dollars: I stated, that in the summer of 1790, the merchants of Marblehead, unanimously recommended him to the President, & that he was appointed, in preferrence to another candidate, who had the support of Mr Hamilton & his party: his character being that, of an industrious, honest, benevolent but unfortunate man. That the distressed state of Marblehead made the office wretched; that he himself had but an inadequate idea of it; & that till within a few days, previous to the date of my letters, I knew nothing of the subject. that at that period, he informed me, of the dissatisfaction of the secretary of the Treasury, in regard to his accounts, & of an agent, sent to inspect them. that a short time afterwards, the agent informed me, that Mr Gerry had made no quarterly returns for the year, or weekly returns for the quarter, & that from an estimate, not accurate, he was 3,831 dollars in arrears. that chagrin’d & astonished at the information, I repaired to Mhead, & hastily concluded, that Mr Gerry had adventured at sea, & lost this property. that expressing this sentiment to him, & reproaching him for his conduct, he heard me patiently, but with marks of the deepest distress. that in answer he declared, that he was an unfortunate, but honest man: that every one who knew him, & God himself, could witness to the fact. that his books & files might be examined & scrutinized, that he had never squandered a farthing of the public money, in gambling, speculation, or commerce of any kind, that he had been always temperate, industrious, œconomical, & moral, & that neither he or his wife could be charged with a vice of any kind. that when he accepted the office, having five children from seven to eighteen years old, & being indebted about 14, or 1500 dollars, he dismissed his servants & had lived without any to that period. that he had kept, neither horse or chaise, had entertained no company, had sought no kind of amusements, & during eleven years of his being in office, he had barely existed. that his creditors reduced him to the sad alternative, of paying his debts, or relinquishing the office: that the latter must have involved his family in misery, & he submitted to the former from necessity; not in the least doubting, that the government would allow him more than a bare subsistence, & that the surplus would soon offset his debts. that he employed a clerk three years, gave him one hundred & twenty dollars, with the fees of weighing & gauging, & then dismissed him; because he was unable to pay him. that he had since done all the business of the office himself, except when sick, or pushed by business, & then he was obliged to pay two dollars a day. that after dismissing his clerk he discovered a deficiency of fifteen hundred dollars & could never account for it. that his eldest daughter being married & his sons at sea, his family was now reduced to himself, wife, & youngest daughter, & that if permitted to wade thro his difficulties, he had now a prospect of emerging from them; but that, if he was to be deprived of his office, after all his sufferings, he had but one request to make, that a pistol may be placed to his head & another to his wife’s, & an end be put to their wretched existence. that this declaration from a virtuous & unfortunate brother, struck me dumb, & with deep regret, for having unduly reproached him.
          that I enquired of him the amount of his annual expences; that he in answer said, he had kept an account of them, but he had never footed it, being always enveloped in the business of his office; that when requested by me, he had cast up his expences for the three first years & ascertained their amount, and was convinced, that the fifteen hundred dollars, which he could not account for before, must have been expended in his family: for his emoluments from the 20th of august 1790 to the same date 1793 were then discovered to have been but 1007 $ 80—or 335 dollars $ 93 cents a year. that his office was burthened with the extra business of seventy sail of fishermen; the allowance for which, was but ninety cents a year for each. that by a statement of his emoluments from the 20th of August 1790 to the 31st of december 1800, being ten years four months & eleven days, they amounted to but 6137 $ 56 averaging 595 dollars & 26 cents a year. that on examining his family expences they averaged from eight to nine hundred dollars a year. that on enquiring what property he had, he stated, that he had only his furniture, which he owned when he began the office, & that he would dispose of it, if requisite, to discharge a part of his debt. that in my enquiry, into the cause of his not having stated his case to the former secretaries of the treasury, he replyed, that they knew it perfectly well, & if they had not a disposition to releive him, he could not create it: that poverty he had braved, but was unequal to beggary. that on enquiry, why he had not stated to the secretaries the amount of his arrears, he said that when the merchants to whom he owed money, had stopped it out of their bonds, & the amount of the debts he was thus compelled to pay, was added to the 1500 dollars which he could not before this time account for, he was depressed & terrifyed; lest his misfortunes should by a party spirit be imputed to him as a fault: that he determined to cancel this debt, by the most rigid œconomy: but that herein he was defeated by the high prices of the necessaries of life, & the poverty of his office: & that in every extremity, his accounts would prove, he had conducted with integrity. that in aid of his office, he was promised the agency of building the fort, & an allowance on tonnage & hospital money; but these promises were delusive. that his political conduct was narrowly watched, he was obliged to give up the Chronicle, & threatned with the loss of office, merely for having in his house a french Jacobin picture, & he considered himself as a victim of party spirit, & as having been intentionally neglected.
          
          That from the commencement of his office, he had credited the bonds due, as cash, & had always supposed it agreable to rule, untill he received the instructions of Mr Gallatin to the contrary: but that these should in future be strictly observed.
          That he had complied with the earnest request of the merchants, in not demanding so much of their bonds, as would be cancelled by their debentures, & fishery bounties: this indulgence however had been attended with no loss to the public, having been confined to merchants of undoubted credit.
          That in the cases of two who failed, he had anticipated the event, had applied to the district attorney for an attachment of their property before the bonds became due, & finding this impracticable, had put them in suit, on the day they became due—had recovered judgment, extended an execution, & committed the merchants to prison; who afterwards swore out, & were dismissed by certificates, shewn to him, from Mr Woolcot. that these bonds were nevertheless, not passed to his credit. I also stated from my own knowledge, That this officer had devoted his whole time to the office, had attended it morning noon & in the evening from the commencement of his appointment to that period, not even allowing himself sufficient time for exercise. that his health was greatly injured thereby, & chronic disorders were the consequence. to these facts, stated simply as they were delivered, & added some remarks.
          I think the general testimony of the inhabitants of Marblehead, can be adduced if requisite, to prove, that Mr Gerry lived in a very humble style indeed, for a collecter of the United States: & that humble as it was, it could not be supported for six, or under eight or nine hundred dollars a year. this being established, & it being an uncontrovertible fact, that he devoted to the office his whole time, without the possibility of increasing his assiduity, his delinquency in not bringing up his accounts, cannot as I conceive be charged to him as a fault: because that object could only be attained by the hire of a clerk, & by an application of the public money to pay his wages; & he justly considered a delay of his accounts a less evil, than an increase of his defalcations. had he Sir not been indebted to the public, & not without property of his own, there would have been no apology for the backwardness of his accounts: but as he commenced the office without property, & the emolument of it was so small as to immerse him, every year deeper in debt, I conceive, but I may be mistaken, that insisting in such a case on punctuality, would be insisting on a measure not physically practicable: & sure I am, that the present government requires but a thorough knowledge of the greivance, to redress it. the fact is Sir, & it ought not to be concealed, that the establishments of the collectors, made under the former administration, were in many cases partial, & in others oppressive . . . fifteen to twenty thousand dollars a year for the services of one collector, & six hundred dollars for those of another collector, equally indefatigable, can never in my opinion be reasonable or just. Congress have rectified the error as it respected excesses, & I doubt not they will as it relates to any deficiencies. had I been in time apprized of Mr Gerry’s situation, I should have urged him to have communicated it to Congress without delay, & all the unpleasant consequences which have resulted from the radical error pointed out would have probably been prevented: for a competent salary or income would have enabled him to have subsisted his family decently & hired a clerk, & then by his humble style of living, he in a few years might have saved an offset to his debts.
          I am not informed whether he has been blamed or not, for the indulgence granted to the merchants in not collecting so much of their bonds as might be cancelled by draw backs & fishery bounties: but It is presumed not; because his object being merely to accomodate trade & unattended with loss to the public, could not I presume be veiwed in an objectionable light, unless persued subsequent to a prohibition; & as to the losses which resulted from the two bankruptcies, he fully discharged his duty, if he can establish the facts which he has stated in regard to them, & of which I have not the least doubt. indeed by endeavoring to put the bonds in suit, before they became due, he performed a work of supererrogation.
          He will at first blush appear to be more culpable, for concealing the ballance due from him to the public, than he really was. he had commenced his office with the practice of entering bonds due, whether received or not, as cash; & this practice of course swelled the ballance of his cash account, beyond it’s true amount, & was not corrected by the former administrations of the treasury. the subsequent debt, which he contracted in the manner herein truly stated, was thus unascertained by the former Secretaries, & he was anxious it should remain so, in hopes of an increase of his emoluments, by a decrease of his family & of the prices of necessaries of life, & an increase of his revenue—the terror he was in from the time of his discovering this debt was great; for unfortunately he confined his distress to his own bosom, not imparting it till the arrival of the agent to any person, not even his wife or myself. the debt of 1500 dollars which he missed, was unknowingly & unexpectedly contracted, by his not seperating his emolument every quarter from the public money. had this been done he could not have failed to have discovered the excess, the first quarter. but if he had, a question will arise, how was he to subsist? he had no credit or resources, other than those of his office, which were inadequate to his subsistence; the department of the treasury, which in the first instance had reported to Congress a system for rewarding the revenue officers, without documents to equalize it, were to my certain knowledge, when these could be obtained, to have reported them & have corrected the inequalities: but they neglected this, for reasons to me unknown, & have thus carried on a shameful system of favoritism towards some officers, & of oppression towards others: & I beleive on scrutinizing the subject, it will appear that very few, if any officers, not guilty or suspected of the crime of republicanism, were victims of this unjust system. I do not wish to extenuate the culpability of my brothers conduct, in any respect; if he has under all circumstances merited censure, infamy, or death, let him suffer it; but if his hard fate has been that of a persecuted, oppressed & neglected, but at the same time of a virtuous diligent & honest officer, I only request my dear Sir, that his conduct may not be veiwed abstractedly, but in relation to that of his persecutors & oppressors: & I think that his offences must appear to be venial. the system which you have established for conducting the fiscal operations I admire & think them excellent. the gentleman under whom you have placed their administration, I have not the pleasure of being acquainted with, but being acquainted with his general character & conduct, have no hesitation to declare, that if abilities, probity, industry, & a sacred regard to impartial justice are recommendation to the office, I know not the person in America who could supply his place. he is a foreigner, it is true, & so was Mr Hamilton; & the latter moreover was a descendant of a british officer. indeed during the revolutionary war, Congress passed a resolution, which I drew myself, inviting Doctor Price to be our financier. he considered it as a high honor, & declined it on account of age & inability to cross the atlantic. I cannot be suspected therefore of a wish, it is hoped, of continuing in office a friend, at the expence of embarrassing your system. but the office at Mhead I think cannot be duly executed without a clerk, & the emolument has not rendered the hire of one practicable. besides my dear Sir, why should a collector, be subject not only to the responsibility of character but of bonds for the faithful execution of his office, with a revenue of 600 dollars, & the clerks of Collectors in the neighboring ports receive, as some of them actually have done, 1500 dollars a year, without any responsibility, or danger of public disgrace by dismissal? to aid & assist my brother, under his penurious establishments & the extravagant rates of necessary articles of life, I have given him his house & office rent, & the improvement of my land on Mhead, & have imparted property to his sons, when qualified to pursue their fortunes at sea; otherwise his defalcations must inevitably have been greater. I observed the sparing hand of the former treasury secretaries towards him, & easily conceived the cause; but could not submit to solicit even justice for a brother, of those gentlemen. . . . after ten or twelve years of hard service & close living, he is two thousand dollars more in debt, than when he entered the office—It is to be regretted, that in answer to my letters, I had not been informed of the probability of his dismissal, & of the practicability or impracticability of avoiding it: because the silence adopted on the occasion, induced me to suppose, that the government, informed of all the circumstances attending this case, would not come to a sudden decission, & that on the return of Judge Lincoln, I should be minutely informed on the subject. being earnestly solicitous that he should bring up his accounts, & then prefer to Congress a petition for redress, stating candidly & explicitly the favorable & unfavorable circumstances of the case, I have repeatedly been to Mhead, & found Mr Gerry always occupied in his office & exerting himself to accomplish that object: but the business of the office, he informed me, had greatly increased by the repeal of the internal taxes & an unusual number of clearances during the spring; & that he could not at that time procure a proper person to assist him, & after June he should have not much other business to attend to . . . but the period for accomplishing his wishes arrived too late.
          If there is yet a possibility of saving this officer, I hope the conditions will be as favorable, as the case will admit, & I will send a clerk from this neighbourhood at my own expence, if one cannot still be procured there, to compleat his accounts: but if his doom is irrevocable, he must submit to his fate; the pains of which, I think, will not be of long duration.
          Having finished my remarks on this very painful subject, permit me to observe, that I have for a long time thot it expedient, to place on your files a more minute & authentic relation of my mission to france, than is contained in a cursory letter which I wrote you by Judge Lincoln: if this meets your full approbation. I have expected & hoped that pickerings dismissal, Hamilton’s strictures on Mr Adams &c &c would have rendered a statement of facts necessary on my part, & have given me an opportunity of exposing the numerous misrepresentations & falsehoods, which have been propagated in regard to myself, & been altogether on my part unnoticed.
          I wish also to give some general hints in regard to public concerns. your election has had the effect expected, of reuniting the Adamites & Hamiltonians; & I am informed they are more acrimonious than before. a new sect will probably spring up, in consequence of the republican scisms, but it will not be very extensive. under these circumstances, it will be incumbent on the republicans, to be vigilant, firm, & persevering: for if the federalists should regain their ground, which God forbid, the condition of republicans would be more intollerable than ever. I bid you adeiu, my dear Sir, & remain with the highest esteem, & most respectful attachment your sincere friend
          
            E Gerry
          
        